UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
 v.                                                    Nos. 97-6164
                                                        and 97-6167
 HAROLD EUGENE BELL,

             Defendant - Appellant.


                                     ORDER
                             Filed September 4, 1998


Before SEYMOUR, ANDERSON, and LUCERO, Circuit Judges.


      The opinion filed in this appeal on July 28, 1998, is amended to reflect a

revision on page 11, lines two and three, of the court’s slip opinion. A copy of

the amended opinion is attached.

      The mandate shall issue forthwith.

                                            Entered for the Court
                                            Patrick Fisher, Clerk of Court

                                               By:
                                                 Keith Nelson
                                                 Deputy Clerk
                                                                       F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                     PUBLISH
                                                                         SEP 4 1998
                  UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                                                       Nos. 97-6164
             Plaintiff - Appellee,                      and 97-6167
       v.
 HAROLD EUGENE BELL,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                     (D.C. NO. CR-96-84-T)


John E. Dowdell, Norman, Wohlgemuth, Chandler & Dowdell, Tulsa, Oklahoma,
for appellant.

Frank Michael Ringer, Assistant U.S. Attorney (Patrick M. Ryan, United States
Attorney, with him on the briefs), Oklahoma City, Oklahoma.


Before SEYMOUR, ANDERSON, and LUCERO, Circuit Judges.


ANDERSON, Circuit Judge.




      Following a jury trial, Harold Eugene Bell was convicted of conspiracy to

distribute cocaine powder and cocaine base, “crack,” in violation of 21 U.S.C.
§§ 841(a)(1) and 846. In this consolidated appeal, 1 Bell contends that the

evidence was insufficient to support his conviction. He also contends that,

because his conviction was based on a general jury verdict which failed to specify

the object of the conspiracy (i.e., whether the conspiracy involved cocaine powder

or whether it involved cocaine base), it must be reversed and the case must be

remanded for a new trial. Alternatively, he contends that his sentence must be

vacated, and that he must be resentenced under the assumption that the conspiracy

involved only cocaine powder. We affirm.



                                 BACKGROUND

      On May 21, 1996, Bell was indicted on one count of conspiracy “to possess

with intent to distribute and to distribute cocaine powder and cocaine base,

“crack”, a Schedule II Controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1).” R. Vol. I, Tab 5/21/96 2 at 2. As required by 21

U.S.C. § 851, the government filed an information to establish Bell’s prior felony




      Bell filed two Notices of Appeal, each of which received a separate case
      1

number; subsequently, the clerk’s office consolidated the cases.
      2
       The documents in this record volume are not uniformly numbered and
tabbed. Several documents are designated with tabs that specify only the date
they were filed; others are designated with tabs that specify numbers
corresponding to the docket numbers for this case.

                                         -2-
drug offense convictions for purposes of invoking the increased sentence

provisions for repeat offenders under 21 U.S.C. § 841. Id., Tab 1/13/97.

      Three codefendants, Tayoun Bell (nicknamed “E. T.”), Taleno Bowens

(nicknamed “Nino”), and Aaron Gibson, were also named along with Bell in the

conspiracy count of the indictment, as well as in separate counts charging

distribution. However, on the day the trial began, Bell’s codefendants entered

into plea agreements: Tayoun Bell and Aaron Gibson each pleaded guilty to a

distribution count, and Taleno Bowens pleaded guilty to the conspiracy count.

      According to the undisputed trial testimony of Burgundy Pierce, in March

1995, Bell transported cocaine and crack cocaine from California and arrived at

her apartment in Oklahoma City with the drugs taped to his body. R. Vol. III at

77. Bell met E. T. and Nino at the apartment, and the three men “cut [the crack

cocaine] up and split it up and sold it.” Id. at 78; see also id. at 77, 104. Bell and

others, including Aaron Gibson, cooked the powder cocaine into crack cocaine,

and then “cut it up and then bagged it up” for sale. 3 Id. at 79; see also id. at 87.

From March through early May, Pierce observed that Bell would make trips back

and forth from California to Oklahoma to bring in drugs for distribution to other

      3
        In response to the government’s question, “What happens when powder
cocaine comes in,” Pierce responded, “They usually cook it, and -- then in -- into
a form of rock or crack cocaine, and then they sell it.” R. Vol. III at 78-79. She
testified that she saw Bell cooking powder cocaine into crack on about three or
four occasions. Id. at 87.

                                          -3-
dealers. Id. at 81-82. Although both Pierce and the prosecutor occasionally

referred simply to the “drugs” which where being distributed and sold in Pierce’s

apartment, when the prosecutor specifically asked, “what drug . . . are you talking

about,” Pierce answered, “Crack cocaine.” Id. at 87.

      Apparently, Bell returned to California sometime in May 1995 and did not

come back to Oklahoma. However, after he left, he made several long distance

collect calls to Pierce’s apartment, to direct others to pick up drugs for transport

back to Oklahoma. On one occasion at the end of July, Bell called to ask Pierce

to fly to California to pick up “a certain amount of drugs.” Id. at 89. On at least

four or five other occasions, he called the apartment and asked to speak to other

dealers, generally E. T. or Nino. Id. at 105. During those calls, he would often

ask E. T. to fly back and pick up “a certain amount of crack cocaine,” to bring

back to Oklahoma. Id. Although Pierce was not a party to those conversations,

after the conversation ended, E. T. would generally tell the others about the

conversation and ask if anyone wanted to go in on the deal. 4 Id.

      Taleno Bowens (“Nino”), one of Bell’s codefendants who had pleaded

guilty to the conspiracy charge prior to trial, also testified for the government.

      4
        Pierce also testified to receiving a mailed box which contained a coffeepot
filled with powder cocaine. R. Vol. III at 80. However, neither that shipment of
cocaine powder nor any other amounts of cocaine powder were quantified or
attributed to Bell for sentencing purposes. See R. Vol. V; R. Vol. I, Tab 118 at 4,
and discussion infra.

                                          -4-
Bowens testified that he made his living selling crack cocaine, which he

purchased from Bell and the other codefendants. Id. at 110. According to his

undisputed testimony, on at least ten occasions, he purchased $200 quantities (six

grams) of crack cocaine from Bell, and he purchased $500 quantities (thirteen

grams) from Bell at least six times. Id. at 110-11, 115. Moreover, on two

separate occasions Bell fronted Bowens two ounces of crack cocaine on credit.

Id. at 115, 127. The street value of the fronted crack was at least $4800, id. at

118, and after Bowens sold the fronted crack, he paid Bell a total of $4000 for it.

Id. at 127. Bowens also testified to seeing Bell with twelve ounces of crack

cocaine taped to his body. Id. at 111.

      Following Bell’s conviction, a Presentence Investigation Report (“PSR”)

was prepared. See R. Vol. V. Based on the quantity of drugs involved (340.2

grams of cocaine base), the filed PSR sets Bell’s offense level at 34, and then

adds 2 points for possession of a firearm, for a total offense level of 36, and it

sets Bell’s criminal history category at VI. 5 See id. ¶¶ 19, 20, 39. In the

      5
       Apparently the originally prepared PSR held Bell accountable both for the
twelve ounces of crack that Bowens saw taped to Bell’s body and also for the
quantities of crack which Bowen purchased from Bell. However, in his
Objections to Presentence Report, R. Vol. I, Tab 100 at 2-3, Bell contested the
inclusion of both drug quantities, contending that:

            In the instant case the Defendant is assessed 555.6 grams of
      cocaine base for guideline purposes based on paragraphs 12 and 13
                                                                    (continued...)

                                          -5-
“Sentencing Options” section, the PSR noted that, pursuant to 21 U.S.C.

§ 841(b)(1)(A), Bell’s conviction subjected him to a minimum term of 10 years

imprisonment and a maximum term of life. R. Vol. V ¶ 75. However, the PSR

further noted that “due to the sentencing enhancement filed under 21 U.S.C.

§ 851, the defendant shall be sentenced to a mandatory term of life imprisonment

without release, pursuant to 21 U.S.C. § 841(b)(1)(A).” Id. Bell objected to the

sentence enhancement, and at the sentencing hearing, his counsel argued that it

was unconstitutional to single him out from his codefendants who had entered

guilty pleas: “In this case we have three defendants, . . . and each of these

defendants in this case was charged with, essentially, the same criminal conduct,

      5
       (...continued)
      of the presentence report. Paragraph 12 assess[es] the Defendant
      with 215.4 grams of cocaine base based on the testimony of Taleno
      Bowens regarding purchases he allegedly made from the Defendant.
      Paragraph 13 assess[es] an additional 340.2 grams of cocaine base
      [based] again on the testimony of . . . Bowens that on one occasion,
      Bowens allegedly observed 12 ounces of cocaine base taped to the
      Defendant’s body. There is no evidence that the 340.2 grams of
      cocaine base which Bowens claims to have seen taped to the
      Defendant is not the same quantity which Bowens later claimed to
      have purchased from the Defendant. . . . It is just as plausible that
      paragraphs 12 and 13 of the presentence report refer to the same
      quantity of drugs and therefore, the offense level should be 34 and
      not 36.

       We presume the probation officer conceded the argument, since the filed
PSR, which was used at the sentencing hearing and which indicates that it is a
revised version, holds Bell accountable for only the twelve ounces (340.2 grams)
of crack cocaine which Bowens saw taped to Bell’s body. See R. Vol. V, ¶¶ 5-14.

                                         -6-
which is distribution of crack cocaine.” R. Vol. IV at 183. The district court

overruled the constitutional objection, and Bell does not raise it on appeal. Id. at

187.



                                   DISCUSSION

       A. Sufficiency of the Evidence

       Bell contends that the evidence was insufficient to support his conviction

for conspiracy. Sufficiency of the evidence presents a question of law which we

review de novo. United States v. Wilson, 107 F.3d 774, 778 (10th Cir. 1997).

We will affirm if the evidence and reasonable inferences drawn therefrom, viewed

in the light most favorable to the government, would allow a reasonable jury to

find the defendant guilty beyond a reasonable doubt. United States v. Johnson,

130 F.3d 1420, 1428 (10th Cir. 1997), petition for cert. filed, (U.S. Apr. 1, 1998)

(No. 97-8558). In examining the evidence, we consider the collective inferences

drawn from the evidence as a whole, and we will not overturn a conviction unless

no reasonable jury could have reached the disputed verdict. Id.

       “To find a defendant guilty of conspiracy in violation of 21 U.S.C. §§

841(a)(1) and 846, the jury must find, beyond a reasonable doubt, (1) an

agreement with another person to violate the law, (2) knowledge of the essential

objectives of the conspiracy, (3) knowing and voluntary involvement, and (4)


                                         -7-
interdependence among the alleged conspirators.” United States v. Carter, 130

F.3d 1432, 1439 (10th Cir. 1997), cert. denied, 118 S. Ct. 1856 (1998).

      Bell argues that the evidence merely shows a buyer-seller relationship. We

disagree. In this case, the record contains ample evidence for a rational trier of

fact to find each of the essential elements of conspiracy beyond a reasonable

doubt. Thus, although there is no direct evidence of an agreement, a jury may

infer an agreement constituting a conspiracy “‘from the acts of the parties and

other circumstantial evidence indicating concert of action for the accomplishment

of a common purpose.’” Id. (quoting United States v. Johnson, 42 F.3d 1312,

1319 (10th Cir. 1994)). Here, the uncontroverted evidence showed that Bell

brought in twelve ounces of crack cocaine to an apartment where E. T. and Nino,

two of his alleged coconspirators, were waiting. Once Bell arrived, the three men

split up the crack cocaine and packaged the drug in bags suitable for street sale.

In fact, Nino did purchase amounts for street sale, and, moreover, on at least two

occasions, Bell “fronted” him crack cocaine on credit.

      Given the strong circumstantial evidence, the jury could have reasonably

inferred that Bell, E. T., and Nino had agreed to distribute crack cocaine. Based

on the same evidence, a reasonable jury could infer that Bell had knowledge of

the essential objectives of the conspiracy. Id. at 1440 (noting that a jury may

infer a defendant’s guilty knowledge and voluntary participation from the


                                         -8-
surrounding circumstances). Moreover, since a jury may presume a defendant

who acts in furtherance of the objective of the conspiracy is a knowing participant

in that conspiracy, id., we conclude there was sufficient evidence to satisfy the

third element.

      Finally, “[i]nterdependence exists where each coconspirator’s activities

constitute essential and integral steps toward the realization of a common, illicit

goal.” Id. Here, the jury reasonably could have inferred that 1) through March,

April, and part of May 1995, Bell was the primary courier who brought crack

cocaine from California to Oklahoma; later, he was the person who arranged pick-

ups for other couriers; 2) E. T. assisted Bell in arranging the deliveries and

further distributions; and 3) Nino assisted both Bell and E. T. by purchasing the

crack cocaine on a wholesale basis from them and then selling it on the street.

Thus, the jury reasonably could have inferred that E. T. and Nino were dependent

on Bell to smuggle the crack cocaine in and Bell was dependent on them to assist

in the distribution process once it arrived. Accordingly, we conclude that there

was sufficient evidence to support Bell’s conviction for conspiracy to distribute

crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846.




                                          -9-
      B. The Jury Verdict and Sentencing

      Bell also contends that the jury’s failure to specify the object of the

conspiracy mandates reversal, or, at least, resentencing. However, Bell did not

object to the jury instructions at trial, or to the general verdict form. Neither did

he object to the alleged defect at sentencing, nor to the relevant factual statements

in the PSR which specifically held him accountable for quantities of cocaine base.

Because Bell failed to make timely objections, we review for plain error only.

See Fed. R. Crim. P. 52(b); United States v. Svacina, 137 F.3d 1179, 1185-86

(10th Cir. 1998); United States v. Janusz, 135 F.3d 1319, 1322 (10th Cir. 1998).

Under this standard, Bell must show that a clear and obvious error affected his

substantial rights and seriously affected the integrity of his judicial proceedings.

See Johnson v. United States, 520 U.S. 461, ___, 117 S. Ct. 1544, 1548-50 (1997)

(citing United States v. Olano, 507 U.S. 725, 732-36 (1993)). In all cases, the

defendant bears the burden of demonstrating that he was prejudiced by the error

before this court can grant relief. Olano, 507 U.S. at 734.

             1. The Conviction

      Bell first contends that, because the general verdict fails to designate the

particular object(s) of the conspiracy upon which the jury based its finding of

guilt, his conviction must be reversed and his case must be remanded for a new

trial. In support he cites Newman v. United States, 817 F.2d 635, 639 (10th Cir.


                                          -10-
1987), which found that similar circumstances created an uncertainty which

tainted the conviction itself. See Appellant’s Br. at 20. However, our more

recent cases have clearly held that such an argument “has been foreclosed by the

Supreme Court in Griffin v. United States, 502 U.S. 46 (1991).” United States v.

Linn, 31 F.3d 987, 990 (10th Cir. 1994). Thus, in Linn we explained that, if an

indictment charges several acts in the conjunctive, the jury’s “verdict stands if the

evidence is sufficient with respect to any one of the acts charged.” Id. (quoting

Griffin, 502 U.S. at 56-57 (internal quotations omitted)).

      Therefore, because we have already concluded in the preceding section that

the evidence was sufficient to support Bell’s conviction for conspiracy to

distribute crack cocaine, we necessarily find that the jury’s verdict, and Bell’s

conviction will stand.

             2. The Sentence

      Alternatively, Bell argues that his sentence should be vacated and that he

must be resentenced under the presumption that the jury found him guilty of a

conspiracy involving cocaine powder only. In support, he cites United States v.

Pace, 981 F.2d 1123 (10th Cir. 1992). See Appellant’s Br. at 20-21. Bell is

correct in noting Pace’s holding that, notwithstanding the defendants’ failure to

object, their conspiracy sentences could not stand because of the possibility that

the jury might have found them guilty of a conspiracy involving only the drug


                                         -11-
carrying the lesser penalty. Pace, 981 F.2d at 1128-29. That is, historically this

circuit has found plain error in circumstances similar to Bell’s—where an

indictment charged dual objects of a conspiracy, the jury failed to specify the

particular conspiracy object upon which it based its guilty verdict, and the court

based its sentence upon the object bearing the greater penalty. See id. But cf.

Johnson, 130 F.3d at 1428 (involving a drug distribution rather than a conspiracy

charge and upholding an instruction that required the jury to find only that

defendant distributed a “controlled substance”). 6

      However, while this appeal was pending, the Supreme Court issued its

opinion in Edwards v. United States, 118 S. Ct. 1475 (1998). As in this case,

      6
        Johnson involved a defendant’s claim that the district court erred in giving
the noted instruction and in refusing to give the defendant’s proposed instruction
stating that the government was required to prove that the substance sold was
cocaine base. Johnson, 130 F.3d at 1428. Quoting United States v. Deisch, 20
F.3d 139, 151 (5th Cir. 1994), we stated “‘the identity of the involved controlled
substance as being “cocaine base” rather than simply “cocaine” is not an element
of any section 841(a)(1) offense.’” Johnson, 130 F.3d at 1428. Thus, Johnson
concluded that “‘the indictment need only allege, and the jury need only find, that
the substance was cocaine, and whether or not it was the “cocaine base” form of
cocaine is purely a sentencing factor.’” Id. (quoting Deisch, 20 F.3d at 151).

       While Johnson may have cast doubt upon our previous analysis respecting
dual-object conspiracies to violate § 841, Johnson did not (and could not, without
en banc consideration) overrule Newman or Pace. See In re Smith, 10 F.3d 723,
724 (10th Cir. 1993). However, since Edwards v. United States, 118 S. Ct. 1475
(1998), directly implicates Tenth Circuit precedent respecting dual-object
conspiracies, see discussion infra, this panel is now free to reconsider the issue in
light of the superseding Supreme Court opinion. In re Smith, 10 F.3d at 724;
Hurd v. Pittsburg State Univ., 109 F.3d 1540, 1542 (10th Cir. 1997).

                                        -12-
Edwards concerned an indictment for conspiracy to distribute cocaine powder and

cocaine base, the jury instructions informed the jury that it could convict if it

concluded that the conspiracy involved “cocaine or cocaine base,” the jury

returned a general verdict of guilty, and the district court imposed sentences based

on its findings regarding the substances involved. See Edwards, 118 S. Ct. at

1475-76. For the first time on appeal to the Seventh Circuit, the defendants

claimed that they were entitled to a new trial, or, alternatively, to resentencing on

the assumption that the cocaine was powder. Id. at 1476. The Seventh Circuit

rejected the claim, finding no error, “and hence no plain error.” United States v.

Edwards, 105 F.3d 1179, 1180-82 (7th Cir. 1997) (specifically disapproving our

contrary approach and holdings in Pace and Newman.). While the Supreme Court

does not specifically use the term “plain error” in its opinion, after analyzing the

particular circumstances of the case, the Court finds no error requiring review.

Edwards, 118 S. Ct. at 1478 (“It is sufficient for present purposes, however, to

point out that petitioners did not make this particular argument in the District

Court. . . . For these reasons, we need not, and we do not, consider the merits of

petitioners’ statutory and constitutional claims.”). 7



      7
       Because the Edwards opinion issued only a month prior to oral argument,
when all briefs had been filed, at oral argument we directed counsel to file
supplemental briefs regarding Edwards’ applicability to this case. We have
received and considered those briefs.

                                          -13-
      Thus, rejecting this circuit’s general approach, Edwards settled the conflict

among the circuits:

              We agree that in the circumstances of this case the judge was
      authorized to determine for sentencing purposes whether crack, as
      well as cocaine, was involved in the offense-related activities. The
      Sentencing Guidelines instruct the judge in a case like this one to
      determine both the amount and the kind of “controlled substances”
      for which a defendant should be held accountable--and then to
      impose a sentence that varies depending upon amount and kind.
      Consequently, regardless of the jury’s actual, or assumed, beliefs
      about the conspiracy, the Guidelines nonetheless require the judge to
      determine whether the “controlled substances” at issue--and how
      much of those substances--consisted of cocaine, crack, or both. And
      that is what the judge did in this case.

Id. at 1477 (internal citations omitted). Explaining its rejection of the petitioners’

argument that the drug statutes and Constitution required the judge to assume that

the jury convicted them of a conspiracy involving only cocaine, the Court further

stated that

      even if [the petitioners] are correct, it would make no difference to
      their case. That is because the Guidelines instruct a sentencing judge
      to base a drug-conspiracy offender’s sentence on the offender’s
      “relevant conduct.” USSG § 1B1.3. And “relevant conduct,” in a
      case like this, includes both conduct that constitutes the “offense of
      conviction,” id., § 1B1.3(a)(1), and conduct that is “part of the same
      course of conduct or common scheme or plan as the offense of
      conviction,” id., § 1B1.3(a)(2). Thus, the sentencing judge here
      would have had to determine the total amount of drugs, determine
      whether the drugs consisted of cocaine, crack or both, and determine
      the total amount of each--regardless of whether the judge believed
      that petitioners’ crack-related conduct was part of the “offense of
      conviction,” or the judge believed that it was “part of the same



                                         -14-
      course of conduct, or common scheme or plan.” The Guidelines
      sentencing range--on either belief--is identical.

Id. Edwards thus frames our analysis in a manner which is consistent with our

reasoning in Johnson, 130 F.3d at 1428, respecting violations of § 841(a)(1).

      However, having concluded that, generally, the offense of conviction does

not control the sentencing court’s determinations, the Court in Edwards

immediately added the proviso that

      petitioners’ statutory and constitutional claims would make a
      difference if it were possible to argue, say, that the sentences
      imposed exceeded the maximum that the statutes permit for a
      cocaine-only conspiracy. That is because a maximum sentence set by
      statute trumps a higher sentence set forth in the Guidelines. USSG
      § 5G1.1. But, as the Government points out, the sentences imposed
      here were within the statutory limits applicable to a cocaine-only
      conspiracy, given the quantities of that drug attributed to each
      petitioner. Brief for United States 15-16, and nn. 6-7; see 21 U.S.C.
      §§ 841(b)(1)-(3); App. 42-47, 72-82, 107-112, 136-141, 163-169
      (cocaine attributed to each petitioner). Cf. United States v.
      Orozco-Prada, 732 F.2d 1076, 1083-1084 (C.A.2 1984) (court may
      not sentence defendant under statutory penalties for cocaine
      conspiracy when jury may have found only marijuana conspiracy).
      Petitioners’ statutory and constitutional claims also could have made
      a difference had it been possible to argue that their crack-related
      activities did not constitute part of the “same course of conduct, or
      common scheme, or plan.” . . . But petitioners have not made this
      argument, and, after reviewing the record (which shows a series of
      interrelated drug transactions involving both cocaine and crack), we
      do not see how any such claim could succeed.

Id. at 1477-78.




                                       -15-
      Couching his supplemental brief argument in terms of the above paragraph,

Bell contends that his case is, in fact, the above exception cited in Edwards.

Thus, Bell contends that the district court simply made no findings at all

regarding the quantities or drugs involved in his conspiracy conviction. In

particular, he argues that, unlike Edwards, in his case, his claims do make a

difference, since it is impossible to say that the sentence he received is within the

statutory limits applicable to a cocaine-only conspiracy. 8 Appellant’s Supp. Br. at

7-8. Specifically, he notes that the record contains no findings regarding any

amounts of cocaine powder attributable to him. Id.

      While Bell is correct in stating that the record contains no findings

regarding any quantities of cocaine powder which could be attributed to him, his

statement regarding other factual findings is wrong. The court’s filed judgment

clearly recites that “[t]he court adopts the factual findings and guideline

application in the presentence report.” R. Vol. I, Tab 118 at 4. As noted, that

report attributed 340.2 grams of crack cocaine to Bell. Moreover, the quantity

attributed is based upon Bell’s own objections and reflects the precise amount he

      8
        Under 21 U.S.C. § 841(b)(1)(A), a violation involving 5 kilograms or more
of cocaine or 50 grams or more of cocaine base yields a mandatory life sentence
for third-time offenders. Under § 841(b)(1)(B), any violation involving 500
grams or more of cocaine yields a sentence of between 10 years and life if the
defendant has any prior convictions. Under § 841(b)(1)(C), except as set forth in
the prior subsections, a conviction involving cocaine powder yields a maximum
sentence of thirty years if the defendant has any prior convictions.

                                         -16-
urged. See id., Tab 100 at 2-3. In fact, Bell’s own arguments, filings, and

representations before the court make it clear that, at all times, he, the jury, and

the court fully understood and appreciated that the object of the conspiracy was

the distribution of cocaine base. 9 Under the circumstances, the court’s adoption

of the PSR’s findings was not plain error.

      Moreover, unlike the situation excepted by Edwards, Bell’s case does not

involve any ambiguity. 10 Although the trial transcript contains generic references


      9
        By contrast, the illustrative case which Edwards cites in support of its
proviso regarding the statutory trumping of guideline sentences involved a
situation in which the jury’s verdict was truly ambiguous to the defendant’s
detriment. That is, although the evidence presented in Orozco-Prada contained a
single statement which might have supported a finding of cocaine transactions,
the government conceded that the most compelling evidence adduced at trial
would have supported a conviction based only on a marijuana transaction. See
Orozco-Prada, 732 F.2d at 1083. Additionally, although we are unable to
determine the exact procedural posture of Orozco-Prada, the cases which it cites
and upon which it relies clearly involve review of appropriately preserved
objections. See id. (citing United States v. Quicksey, 525 F.2d 337 (4th Cir.
1975) and Brown v. United States, 299 F.2d 438 (D.C. Cir. 1962).

       Certainly, there was no uncertainty in the mind of Bell’s counsel at trial
      10

when he successfully argued the exclusion of evidence of marijuana purchases:

             It has nothing to do with this specific conspiracy. We’re
             talking about a crack cocaine conspiracy here, and I
             think it would be absolutely prejudicial if we had any
             testimony about any kind of purchases of marijuana from
             my client. It has nothing to do with this particular case.

R. Vol. III at 136 (emphasis added). Later, at sentencing, counsel stated that Bell
and his codefendants had been charged with, essentially “the same criminal
                                                                      (continued...)

                                         -17-
to drugs and cocaine, the evidence relating to Bell’s distribution and conspiracy to

distribute clearly involves cocaine base or crack. To the extent that the evidence

indicated that Bell brought in cocaine powder along with cocaine base, the same

undisputed evidence established that, when powder cocaine did come in, Bell or

others “cooked” the powder into crack. See R. Vol. III at 78-79, 87.

      Accordingly, we conclude that, in light of the overwhelming evidence of

Bell’s involvement in a conspiracy whose object was the distribution of crack

cocaine and the district court’s findings regarding the amount of crack cocaine

attributable to him, Bell has failed to demonstrate any clear and obvious error

which “seriously affect[ed] the fairness, integrity or public reputation of [his]

judicial proceedings.” Johnson, 117 S. Ct. at 1550 (internal quotations omitted).

Therefore, as in Edwards, “we need not, and we do not, consider the merits of

[Bell’s] statutory and constitutional claims” which he raises for the first time on

appeal. Edwards, 118 S. Ct. at 1478.

      AFFIRMED.




       (...continued)
      10

conduct, which is distribution of crack cocaine.” R. Vol. IV at 183.

                                         -18-
                                                                       F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                     PUBLISH
                                                                        JUL 28 1998
                  UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,
                                                       Nos. 97-6164
             Plaintiff - Appellee,                      and 97-6167
       v.
 HAROLD EUGENE BELL,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                     (D.C. NO. CR-96-84-T)


John E. Dowdell, Norman, Wohlgemuth, Chandler & Dowdell, Tulsa, Oklahoma,
for appellant.

Frank Michael Ringer, Assistant U.S. Attorney (Patrick M. Ryan, United States
Attorney, with him on the briefs), Oklahoma City, Oklahoma.


Before SEYMOUR, ANDERSON, and LUCERO, Circuit Judges.


ANDERSON, Circuit Judge.




      Following a jury trial, Harold Eugene Bell was convicted of conspiracy to

distribute cocaine powder and cocaine base, “crack,” in violation of 21 U.S.C.
§§ 841(a)(1) and 846. In this consolidated appeal, 1 Bell contends that the

evidence was insufficient to support his conviction. He also contends that,

because his conviction was based on a general jury verdict which failed to specify

the object of the conspiracy (i.e., whether the conspiracy involved cocaine powder

or whether it involved cocaine base), it must be reversed and the case must be

remanded for a new trial. Alternatively, he contends that his sentence must be

vacated, and that he must be resentenced under the assumption that the conspiracy

involved only cocaine powder. We affirm.



                                 BACKGROUND

      On May 21, 1996, Bell was indicted on one count of conspiracy “to possess

with intent to distribute and to distribute cocaine powder and cocaine base,

“crack”, a Schedule II Controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1).” R. Vol. I, Tab 5/21/96 2 at 2. As required by 21

U.S.C. § 851, the government filed an information to establish Bell’s prior felony




      Bell filed two Notices of Appeal, each of which received a separate case
      1

number; subsequently, the clerk’s office consolidated the cases.
      2
       The documents in this record volume are not uniformly numbered and
tabbed. Several documents are designated with tabs that specify only the date
they were filed; others are designated with tabs that specify numbers
corresponding to the docket numbers for this case.

                                         -2-
drug offense convictions for purposes of invoking the increased sentence

provisions for repeat offenders under 21 U.S.C. § 841. Id., Tab 1/13/97.

      Three codefendants, Tayoun Bell (nicknamed “E. T.”), Taleno Bowens

(nicknamed “Nino”), and Aaron Gibson, were also named along with Bell in the

conspiracy count of the indictment, as well as in separate counts charging

distribution. However, on the day the trial began, Bell’s codefendants entered

into plea agreements: Tayoun Bell and Aaron Gibson each pleaded guilty to a

distribution count, and Taleno Bowens pleaded guilty to the conspiracy count.

      According to the undisputed trial testimony of Burgundy Pierce, in March

1995, Bell transported cocaine and crack cocaine from California and arrived at

her apartment in Oklahoma City with the drugs taped to his body. R. Vol. III at

77. Bell met E. T. and Nino at the apartment, and the three men “cut [the crack

cocaine] up and split it up and sold it.” Id. at 78; see also id. at 77, 104. Bell and

others, including Aaron Gibson, cooked the powder cocaine into crack cocaine,

and then “cut it up and then bagged it up” for sale. 3 Id. at 79; see also id. at 87.

From March through early May, Pierce observed that Bell would make trips back

and forth from California to Oklahoma to bring in drugs for distribution to other


      3
        In response to the government’s question, “What happens when powder
cocaine comes in,” Pierce responded, “They usually cook it, and -- then in -- into
a form of rock or crack cocaine, and then they sell it.” R. Vol. III at 78-79. She
testified that she saw Bell cooking powder cocaine into crack on about three or
four occasions. Id. at 87.

                                          -3-
dealers. Id. at 81-82. Although both Pierce and the prosecutor occasionally

referred simply to the “drugs” which where being distributed and sold in Pierce’s

apartment, when the prosecutor specifically asked, “what drug . . . are you talking

about,” Pierce answered, “Crack cocaine.” Id. at 87.

      Apparently, Bell returned to California sometime in May 1995 and did not

come back to Oklahoma. However, after he left, he made several long distance

collect calls to Pierce’s apartment, to direct others to pick up drugs for transport

back to Oklahoma. On one occasion at the end of July, Bell called to ask Pierce

to fly to California to pick up “a certain amount of drugs.” Id. at 89. On at least

four or five other occasions, he called the apartment and asked to speak to other

dealers, generally E. T. or Nino. Id. at 105. During those calls, he would often

ask E. T. to fly back and pick up “a certain amount of crack cocaine,” to bring

back to Oklahoma. Id. Although Pierce was not a party to those conversations,

after the conversation ended, E. T. would generally tell the others about the

conversation and ask if anyone wanted to go in on the deal. 4 Id.

      Taleno Bowens (“Nino”), one of Bell’s codefendants who had pleaded

guilty to the conspiracy charge prior to trial, also testified for the government.

      4
        Pierce also testified to receiving a mailed box which contained a coffeepot
filled with powder cocaine. R. Vol. III at 80. However, neither that shipment of
cocaine powder nor any other amounts of cocaine powder were quantified or
attributed to Bell for sentencing purposes. See R. Vol. V; R. Vol. I, Tab 118 at 4,
and discussion infra.

                                          -4-
Bowens testified that he made his living selling crack cocaine, which he

purchased from Bell and the other codefendants. Id. at 110. According to his

undisputed testimony, on at least ten occasions, he purchased $200 quantities (six

grams) of crack cocaine from Bell, and he purchased $500 quantities (thirteen

grams) from Bell at least six times. Id. at 110-11, 115. Moreover, on two

separate occasions Bell fronted Bowens two ounces of crack cocaine on credit.

Id. at 115, 127. The street value of the fronted crack was at least $4800, id. at

118, and after Bowens sold the fronted crack, he paid Bell a total of $4000 for it.

Id. at 127. Bowens also testified to seeing Bell with twelve ounces of crack

cocaine taped to his body. Id. at 111.

      Following Bell’s conviction, a Presentence Investigation Report (“PSR”)

was prepared. See R. Vol. V. Based on the quantity of drugs involved (340.2

grams of cocaine base), the filed PSR sets Bell’s offense level at 34, and then

adds 2 points for possession of a firearm, for a total offense level of 36, and it

sets Bell’s criminal history category at VI. 5 See id. ¶¶ 19, 20, 39. In the

      5
       Apparently the originally prepared PSR held Bell accountable both for the
twelve ounces of crack that Bowens saw taped to Bell’s body and also for the
quantities of crack which Bowen purchased from Bell. However, in his
Objections to Presentence Report, R. Vol. I, Tab 100 at 2-3, Bell contested the
inclusion of both drug quantities, contending that:

            In the instant case the Defendant is assessed 555.6 grams of
      cocaine base for guideline purposes based on paragraphs 12 and 13
                                                                    (continued...)

                                          -5-
“Sentencing Options” section, the PSR noted that, pursuant to 21 U.S.C.

§ 841(b)(1)(A), Bell’s conviction subjected him to a minimum term of 10 years

imprisonment and a maximum term of life. R. Vol. V ¶ 75. However, the PSR

further noted that “due to the sentencing enhancement filed under 21 U.S.C.

§ 851, the defendant shall be sentenced to a mandatory term of life imprisonment

without release, pursuant to 21 U.S.C. § 841(b)(1)(A).” Id. Bell objected to the

sentence enhancement, and at the sentencing hearing, his counsel argued that it

was unconstitutional to single him out from his codefendants who had entered

guilty pleas: “In this case we have three defendants, . . . and each of these

defendants in this case was charged with, essentially, the same criminal conduct,

      5
       (...continued)
      of the presentence report. Paragraph 12 assess[es] the Defendant
      with 215.4 grams of cocaine base based on the testimony of Taleno
      Bowens regarding purchases he allegedly made from the Defendant.
      Paragraph 13 assess[es] an additional 340.2 grams of cocaine base
      [based] again on the testimony of . . . Bowens that on one occasion,
      Bowens allegedly observed 12 ounces of cocaine base taped to the
      Defendant’s body. There is no evidence that the 340.2 grams of
      cocaine base which Bowens claims to have seen taped to the
      Defendant is not the same quantity which Bowens later claimed to
      have purchased from the Defendant. . . . It is just as plausible that
      paragraphs 12 and 13 of the presentence report refer to the same
      quantity of drugs and therefore, the offense level should be 34 and
      not 36.

       We presume the probation officer conceded the argument, since the filed
PSR, which was used at the sentencing hearing and which indicates that it is a
revised version, holds Bell accountable for only the twelve ounces (340.2 grams)
of crack cocaine which Bowens saw taped to Bell’s body. See R. Vol. V, ¶¶ 5-14.

                                         -6-
which is distribution of crack cocaine.” R. Vol. IV at 183. The district court

overruled the constitutional objection, and Bell does not raise it on appeal. Id. at

187.



                                   DISCUSSION

       A. Sufficiency of the Evidence

       Bell contends that the evidence was insufficient to support his conviction

for conspiracy. Sufficiency of the evidence presents a question of law which we

review de novo. United States v. Wilson, 107 F.3d 774, 778 (10th Cir. 1997).

We will affirm if the evidence and reasonable inferences drawn therefrom, viewed

in the light most favorable to the government, would allow a reasonable jury to

find the defendant guilty beyond a reasonable doubt. United States v. Johnson,

130 F.3d 1420, 1428 (10th Cir. 1997), petition for cert. filed, (U.S. Apr. 1, 1998)

(No. 97-8558). In examining the evidence, we consider the collective inferences

drawn from the evidence as a whole, and we will not overturn a conviction unless

no reasonable jury could have reached the disputed verdict. Id.

       “To find a defendant guilty of conspiracy in violation of 21 U.S.C. §§

841(a)(1) and 846, the jury must find, beyond a reasonable doubt, (1) an

agreement with another person to violate the law, (2) knowledge of the essential

objectives of the conspiracy, (3) knowing and voluntary involvement, and (4)


                                         -7-
interdependence among the alleged conspirators.” United States v. Carter, 130

F.3d 1432, 1439 (10th Cir. 1997), cert. denied, 118 S. Ct. 1856 (1998).

      Bell argues that the evidence merely shows a buyer-seller relationship. We

disagree. In this case, the record contains ample evidence for a rational trier of

fact to find each of the essential elements of conspiracy beyond a reasonable

doubt. Thus, although there is no direct evidence of an agreement, a jury may

infer an agreement constituting a conspiracy “‘from the acts of the parties and

other circumstantial evidence indicating concert of action for the accomplishment

of a common purpose.’” Id. (quoting United States v. Johnson, 42 F.3d 1312,

1319 (10th Cir. 1994)). Here, the uncontroverted evidence showed that Bell

brought in twelve ounces of crack cocaine to an apartment where E. T. and Nino,

two of his alleged coconspirators, were waiting. Once Bell arrived, the three men

split up the crack cocaine and packaged the drug in bags suitable for street sale.

In fact, Nino did purchase amounts for street sale, and, moreover, on at least two

occasions, Bell “fronted” him crack cocaine on credit.

      Given the strong circumstantial evidence, the jury could have reasonably

inferred that Bell, E. T., and Nino had agreed to distribute crack cocaine. Based

on the same evidence, a reasonable jury could infer that Bell had knowledge of

the essential objectives of the conspiracy. Id. at 1440 (noting that a jury may

infer a defendant’s guilty knowledge and voluntary participation from the


                                         -8-
surrounding circumstances). Moreover, since a jury may presume a defendant

who acts in furtherance of the objective of the conspiracy is a knowing participant

in that conspiracy, id., we conclude there was sufficient evidence to satisfy the

third element.

      Finally, “[i]nterdependence exists where each coconspirator’s activities

constitute essential and integral steps toward the realization of a common, illicit

goal.” Id. Here, the jury reasonably could have inferred that 1) through March,

April, and part of May 1995, Bell was the primary courier who brought crack

cocaine from California to Oklahoma; later, he was the person who arranged pick-

ups for other couriers; 2) E. T. assisted Bell in arranging the deliveries and

further distributions; and 3) Nino assisted both Bell and E. T. by purchasing the

crack cocaine on a wholesale basis from them and then selling it on the street.

Thus, the jury reasonably could have inferred that E. T. and Nino were dependent

on Bell to smuggle the crack cocaine in and Bell was dependent on them to assist

in the distribution process once it arrived. Accordingly, we conclude that there

was sufficient evidence to support Bell’s conviction for conspiracy to distribute

crack cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846.




                                          -9-
      B. The Jury Verdict and Sentencing

      Bell also contends that the jury’s failure to specify the object of the

conspiracy mandates reversal, or, at least, resentencing. However, Bell did not

object to the jury instructions at trial, or to the general verdict form. Neither did

he object to the alleged defect at sentencing, nor to the relevant factual statements

in the PSR which specifically held him accountable for quantities of cocaine base.

Because Bell failed to make timely objections, we review for plain error only.

See Fed. R. Crim. P. 52(b); United States v. Svacina, 137 F.3d 1179, 1185-86

(10th Cir. 1998); United States v. Janusz, 135 F.3d 1319, 1322 (10th Cir. 1998).

Under this standard, Bell must show that a clear and obvious error affected his

substantial rights and seriously affected the integrity of his judicial proceedings.

See Johnson v. United States, 520 U.S. 461, ___, 117 S. Ct. 1544, 1548-50 (1997)

(citing United States v. Olano, 507 U.S. 725, 732-36 (1993)). In all cases, the

defendant bears the burden of demonstrating that he was prejudiced by the error

before this court can grant relief. Olano, 507 U.S. at 734.

             1. The Conviction

      Bell first contends that, because the general verdict fails to designate the

particular object(s) of the conspiracy upon which the jury based its finding of

guilt, his conviction must be reversed and his case must be remanded for a new

trial. In support he cites Newman v. United States, 817 F.2d 635, 639 (10th Cir.


                                          -10-
1987), which found that similar circumstances created an uncertainty which

tainted the conviction itself. See Appellant’s Br. at 20. However, Bell fails to

note our more recent cases which have recognized that his argument “has been

foreclosed by the Supreme Court in Griffin v. United States, 502 U.S. 46 (1991).”

United States v. Linn, 31 F.3d 987, 990 (10th Cir. 1994). Thus, in Linn we

explained that, if an indictment charges several acts in the conjunctive, the jury’s

“verdict stands if the evidence is sufficient with respect to any one of the acts

charged.” Id. (quoting Griffin, 502 U.S. at 56-57 (internal quotations omitted)).

      Therefore, because we have already concluded in the preceding section that

the evidence was sufficient to support Bell’s conviction for conspiracy to

distribute crack cocaine, we necessarily find that the jury’s verdict, and Bell’s

conviction will stand.

             2. The Sentence

      Alternatively, Bell argues that his sentence should be vacated and that he

must be resentenced under the presumption that the jury found him guilty of a

conspiracy involving cocaine powder only. In support, he cites United States v.

Pace, 981 F.2d 1123 (10th Cir. 1992). See Appellant’s Br. at 20-21. Bell is

correct in noting Pace’s holding that, notwithstanding the defendants’ failure to

object, their conspiracy sentences could not stand because of the possibility that

the jury might have found them guilty of a conspiracy involving only the drug


                                         -11-
carrying the lesser penalty. Pace, 981 F.2d at 1128-29. That is, historically this

circuit has found plain error in circumstances similar to Bell’s—where an

indictment charged dual objects of a conspiracy, the jury failed to specify the

particular conspiracy object upon which it based its guilty verdict, and the court

based its sentence upon the object bearing the greater penalty. See id. But cf.

Johnson, 130 F.3d at 1428 (involving a drug distribution rather than a conspiracy

charge and upholding an instruction that required the jury to find only that

defendant distributed a “controlled substance”). 6

      However, while this appeal was pending, the Supreme Court issued its

opinion in Edwards v. United States, 118 S. Ct. 1475 (1998). As in this case,

      6
        Johnson involved a defendant’s claim that the district court erred in giving
the noted instruction and in refusing to give the defendant’s proposed instruction
stating that the government was required to prove that the substance sold was
cocaine base. Johnson, 130 F.3d at 1428. Quoting United States v. Deisch, 20
F.3d 139, 151 (5th Cir. 1994), we stated “‘the identity of the involved controlled
substance as being “cocaine base” rather than simply “cocaine” is not an element
of any section 841(a)(1) offense.’” Johnson, 130 F.3d at 1428. Thus, Johnson
concluded that “‘the indictment need only allege, and the jury need only find, that
the substance was cocaine, and whether or not it was the “cocaine base” form of
cocaine is purely a sentencing factor.’” Id. (quoting Deisch, 20 F.3d at 151).

       While Johnson may have cast doubt upon our previous analysis respecting
dual-object conspiracies to violate § 841, Johnson did not (and could not, without
en banc consideration) overrule Newman or Pace. See In re Smith, 10 F.3d 723,
724 (10th Cir. 1993). However, since Edwards v. United States, 118 S. Ct. 1475
(1998), directly implicates Tenth Circuit precedent respecting dual-object
conspiracies, see discussion infra, this panel is now free to reconsider the issue in
light of the superseding Supreme Court opinion. In re Smith, 10 F.3d at 724;
Hurd v. Pittsburg State Univ., 109 F.3d 1540, 1542 (10th Cir. 1997).

                                        -12-
Edwards concerned an indictment for conspiracy to distribute cocaine powder and

cocaine base, the jury instructions informed the jury that it could convict if it

concluded that the conspiracy involved “cocaine or cocaine base,” the jury

returned a general verdict of guilty, and the district court imposed sentences based

on its findings regarding the substances involved. See Edwards, 118 S. Ct. at

1475-76. For the first time on appeal to the Seventh Circuit, the defendants

claimed that they were entitled to a new trial, or, alternatively, to resentencing on

the assumption that the cocaine was powder. Id. at 1476. The Seventh Circuit

rejected the claim, finding no error, “and hence no plain error.” United States v.

Edwards, 105 F.3d 1179, 1180-82 (7th Cir. 1997) (specifically disapproving our

contrary approach and holdings in Pace and Newman.). While the Supreme Court

does not specifically use the term “plain error” in its opinion, after analyzing the

particular circumstances of the case, the Court finds no error requiring review.

Edwards, 118 S. Ct. at 1478 (“It is sufficient for present purposes, however, to

point out that petitioners did not make this particular argument in the District

Court. . . . For these reasons, we need not, and we do not, consider the merits of

petitioners’ statutory and constitutional claims.”). 7



      7
       Because the Edwards opinion issued only a month prior to oral argument,
when all briefs had been filed, at oral argument we directed counsel to file
supplemental briefs regarding Edwards’ applicability to this case. We have
received and considered those briefs.

                                          -13-
      Thus, rejecting this circuit’s general approach, Edwards settled the conflict

among the circuits:

              We agree that in the circumstances of this case the judge was
      authorized to determine for sentencing purposes whether crack, as
      well as cocaine, was involved in the offense-related activities. The
      Sentencing Guidelines instruct the judge in a case like this one to
      determine both the amount and the kind of “controlled substances”
      for which a defendant should be held accountable--and then to
      impose a sentence that varies depending upon amount and kind.
      Consequently, regardless of the jury’s actual, or assumed, beliefs
      about the conspiracy, the Guidelines nonetheless require the judge to
      determine whether the “controlled substances” at issue--and how
      much of those substances--consisted of cocaine, crack, or both. And
      that is what the judge did in this case.

Id. at 1477 (internal citations omitted). Explaining its rejection of the petitioners’

argument that the drug statutes and Constitution required the judge to assume that

the jury convicted them of a conspiracy involving only cocaine, the Court further

stated that

      even if [the petitioners] are correct, it would make no difference to
      their case. That is because the Guidelines instruct a sentencing judge
      to base a drug-conspiracy offender’s sentence on the offender’s
      “relevant conduct.” USSG § 1B1.3. And “relevant conduct,” in a
      case like this, includes both conduct that constitutes the “offense of
      conviction,” id., § 1B1.3(a)(1), and conduct that is “part of the same
      course of conduct or common scheme or plan as the offense of
      conviction,” id., § 1B1.3(a)(2). Thus, the sentencing judge here
      would have had to determine the total amount of drugs, determine
      whether the drugs consisted of cocaine, crack or both, and determine
      the total amount of each--regardless of whether the judge believed
      that petitioners’ crack-related conduct was part of the “offense of
      conviction,” or the judge believed that it was “part of the same



                                         -14-
      course of conduct, or common scheme or plan.” The Guidelines
      sentencing range--on either belief--is identical.

Id. Edwards thus frames our analysis in a manner which is consistent with our

reasoning in Johnson, 130 F.3d at 1428, respecting violations of § 841(a)(1).

      However, having concluded that, generally, the offense of conviction does

not control the sentencing court’s determinations, the Court in Edwards

immediately added the proviso that

      petitioners’ statutory and constitutional claims would make a
      difference if it were possible to argue, say, that the sentences
      imposed exceeded the maximum that the statutes permit for a
      cocaine-only conspiracy. That is because a maximum sentence set by
      statute trumps a higher sentence set forth in the Guidelines. USSG
      § 5G1.1. But, as the Government points out, the sentences imposed
      here were within the statutory limits applicable to a cocaine-only
      conspiracy, given the quantities of that drug attributed to each
      petitioner. Brief for United States 15-16, and nn. 6-7; see 21 U.S.C.
      §§ 841(b)(1)-(3); App. 42-47, 72-82, 107-112, 136-141, 163-169
      (cocaine attributed to each petitioner). Cf. United States v.
      Orozco-Prada, 732 F.2d 1076, 1083-1084 (C.A.2 1984) (court may
      not sentence defendant under statutory penalties for cocaine
      conspiracy when jury may have found only marijuana conspiracy).
      Petitioners’ statutory and constitutional claims also could have made
      a difference had it been possible to argue that their crack-related
      activities did not constitute part of the “same course of conduct, or
      common scheme, or plan.” . . . But petitioners have not made this
      argument, and, after reviewing the record (which shows a series of
      interrelated drug transactions involving both cocaine and crack), we
      do not see how any such claim could succeed.

Id. at 1477-78.




                                       -15-
      Couching his supplemental brief argument in terms of the above paragraph,

Bell contends that his case is, in fact, the above exception cited in Edwards.

Thus, Bell contends that the district court simply made no findings at all

regarding the quantities or drugs involved in his conspiracy conviction. In

particular, he argues that, unlike Edwards, in his case, his claims do make a

difference, since it is impossible to say that the sentence he received is within the

statutory limits applicable to a cocaine-only conspiracy. 8 Appellant’s Supp. Br. at

7-8. Specifically, he notes that the record contains no findings regarding any

amounts of cocaine powder attributable to him. Id.

      While Bell is correct in stating that the record contains no findings

regarding any quantities of cocaine powder which could be attributed to him, his

statement regarding other factual findings is wrong. The court’s filed judgment

clearly recites that “[t]he court adopts the factual findings and guideline

application in the presentence report.” R. Vol. I, Tab 118 at 4. As noted, that

report attributed 340.2 grams of crack cocaine to Bell. Moreover, the quantity

attributed is based upon Bell’s own objections and reflects the precise amount he

      8
        Under 21 U.S.C. § 841(b)(1)(A), a violation involving 5 kilograms or more
of cocaine or 50 grams or more of cocaine base yields a mandatory life sentence
for third-time offenders. Under § 841(b)(1)(B), any violation involving 500
grams or more of cocaine yields a sentence of between 10 years and life if the
defendant has any prior convictions. Under § 841(b)(1)(C), except as set forth in
the prior subsections, a conviction involving cocaine powder yields a maximum
sentence of thirty years if the defendant has any prior convictions.

                                         -16-
urged. See id., Tab 100 at 2-3. In fact, Bell’s own arguments, filings, and

representations before the court make it clear that, at all times, he, the jury, and

the court fully understood and appreciated that the object of the conspiracy was

the distribution of cocaine base. 9 Under the circumstances, the court’s adoption

of the PSR’s findings was not plain error.

      Moreover, unlike the situation excepted by Edwards, Bell’s case does not

involve any ambiguity. 10 Although the trial transcript contains generic references


      9
        By contrast, the illustrative case which Edwards cites in support of its
proviso regarding the statutory trumping of guideline sentences involved a
situation in which the jury’s verdict was truly ambiguous to the defendant’s
detriment. That is, although the evidence presented in Orozco-Prada contained a
single statement which might have supported a finding of cocaine transactions,
the government conceded that the most compelling evidence adduced at trial
would have supported a conviction based only on a marijuana transaction. See
Orozco-Prada, 732 F.2d at 1083. Additionally, although we are unable to
determine the exact procedural posture of Orozco-Prada, the cases which it cites
and upon which it relies clearly involve review of appropriately preserved
objections. See id. (citing United States v. Quicksey, 525 F.2d 337 (4th Cir.
1975) and Brown v. United States, 299 F.2d 438 (D.C. Cir. 1962).

       Certainly, there was no uncertainty in the mind of Bell’s counsel at trial
      10

when he successfully argued the exclusion of evidence of marijuana purchases:

             It has nothing to do with this specific conspiracy. We’re
             talking about a crack cocaine conspiracy here, and I
             think it would be absolutely prejudicial if we had any
             testimony about any kind of purchases of marijuana from
             my client. It has nothing to do with this particular case.

R. Vol. III at 136 (emphasis added). Later, at sentencing, counsel stated that Bell
and his codefendants had been charged with, essentially “the same criminal
                                                                      (continued...)

                                         -17-
to drugs and cocaine, the evidence relating to Bell’s distribution and conspiracy to

distribute clearly involves cocaine base or crack. To the extent that the evidence

indicated that Bell brought in cocaine powder along with cocaine base, the same

undisputed evidence established that, when powder cocaine did come in, Bell or

others “cooked” the powder into crack. See R. Vol. III at 78-79, 87.

      Accordingly, we conclude that, in light of the overwhelming evidence of

Bell’s involvement in a conspiracy whose object was the distribution of crack

cocaine and the district court’s findings regarding the amount of crack cocaine

attributable to him, Bell has failed to demonstrate any clear and obvious error

which “seriously affect[ed] the fairness, integrity or public reputation of [his]

judicial proceedings.” Johnson, 117 S. Ct. at 1550 (internal quotations omitted).

Therefore, as in Edwards, “we need not, and we do not, consider the merits of

[Bell’s] statutory and constitutional claims” which he raises for the first time on

appeal. Edwards, 118 S. Ct. at 1478.

      AFFIRMED..




       (...continued)
      10

conduct, which is distribution of crack cocaine.” R. Vol. IV at 183.

                                         -18-